 Case 3:20-cv-02511-BEN-LL Document 8 Filed 03/01/21 PageID.69 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10 MARKUS PLOESSER,                            )   Case No.: 20cv2511-BEN-LL
                                               )
11               Plaintiff,                    )   ORDER GRANTING JOINT
                                               )   EMERGENCY MOTION TO
12         v.                                  )   EXCUSE DEFENDANT MICHAEL
                                               )   RAGSAC’S ATTENDANCE AT
13 CITY OF SAN DIEGO, MICHAEL                  )   THE MARCH 2, 2021 EARLY
     RAGSAC and DOES 1-10,                     )   NEUTRAL EVALUATION
14                                             )
                 Defendants.                   )
15                                             )   [ECF No. 7]
                                               )
16                                             )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19

20         On March 1, 2021, the parties filed a joint emergency motion asking the Court
21   to excuse the attendance of Defendant Michael Ragsac at the March 2, 2021 Early
22   Neutral Conference (“ENE”) and Case Management Conference (“CMC”) due to a
23   scheduling conflict and his obligation to provide live testimony in a criminal matter
24   in South Bay.
25   ///
26   ///
27   ///
28   ///
                                              1
                                                                   20cv2511 BEN (LL)
 Case 3:20-cv-02511-BEN-LL Document 8 Filed 03/01/21 PageID.70 Page 2 of 2




 1        Having considered said Motion and finding good cause, the Court GRANTS
 2   the Motion and excuses Officer Ragsac from appearing at the March 2, 2021 ENE
 3   and CMC.
 4        IT IS SO ORDERED.
 5   Dated: March 1, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
                                                             20cv2511 BEN (LL)
